Citation Nr: 0704823	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-25 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic neck disorder.  

2.  Entitlement to service connection for a chronic thoracic 
spine disorder.  

3.  Entitlement to service connection for a chronic right arm 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from April 1973 to February 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic neck disorder and denied 
service connection for both a chronic thoracic spine disorder 
and a chronic right arm disorder.  In July 2003, the veteran 
submitted a notice of disagreement (NOD) with the denial of 
his application to reopen his claim of entitlement to service 
connection for a chronic neck disorder and service connection 
for both a chronic thoracic spine disorder and a right arm 
disorder.  In April 2004, the RO issued a statement of the 
case (SOC) to the veteran and his accredited representative 
which addressed the issues of whether new and material 
evidence had been received to reopen the veteran's claim of 
entitlement to service connection for a chronic neck disorder 
and service connection for a chronic thoracic spine disorder. 
The RO determined that new and material evidence had been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic neck disorder and denied the 
claim.  In June 2004, the veteran submitted an Appeal to the 
Board (VA Form 9).  

The RO determined that new and material evidence had been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic neck disorder.  The Board is 
required to consider the question of whether new and material 
evidence has been received to reopen the veteran's claim 
without regard to the RO's determination in order to 
establish the Board's jurisdiction to address the underlying 
claim and to adjudicate the claim on a de novo basis.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
The issues of service connection for a chronic cervical spine 
disorder to include a neck disorder, a chronic thoracic spine 
disorder, and a chronic right arm disorder are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In July 1991, the RO denied service connection for a 
chronic neck disorder.  In April 1992, the veteran submitted 
a NOD.  

2.  In May 1992, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issue of 
service connection for a chronic neck disorder.  The veteran 
did not subsequently perfect a timely substantive appeal.  

3.  The documentation submitted since the RO decision is 
relevant and probative of the issue at hand.  


CONCLUSION OF LAW

The July 1991 RO decision denying service connection for a 
chronic neck disorder is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a chronic neck disorder has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In reviewing the veteran's 
application to reopen his claim of entitlement to service 
connection for a chronic neck disorder, the Board observes 
that the RO issued VCAA notices to the veteran in April 2003 
and July 2004 which informed him of the evidence generally 
needed to support an application to reopen a claim of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
application.  Such notice effectively informed him of the 
need to submit any relevant evidence in his possession.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  The veteran 
has been afforded a hearing before a VA hearing officer.  The 
hearing transcript is of record.  All relevant facts have 
been developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  

In reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must notify a veteran of 
the evidence and information that is necessary to both reopen 
his claim and to establish his entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet.App. 
1 (2006).  In the instant appeal, the veteran was not 
informed of the specific evidence necessary to reopen his 
claim of service connection for a chronic neck disorder.  

The Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).  In the instant appeal, the veteran was not provided 
with notice of the type of evidence necessary to establish 
both an initial evaluation and an initial effective date for 
the award of service connection for a chronic neck disorder.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision given the 
favorable resolution below.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  


II.  Prior RO Decision

In July 1991, the RO denied service connection for a chronic 
neck injury disorder upon its determination that: (1) the 
veteran was treated for neck pain during active service; (2) 
such complaints were not noted at his physical examination 
for service separation; (3) he did not submit "evidence to 
show that he has had continuous treatment for the claimed 
conditions from the time of discharge to the present;" and 
(4) the claimed neck disorder was "considered to be acute in 
nature."  In April 1992, the veteran submitted a NOD.  In 
May 1992, the RO issued a SOC.  The veteran did not perfect a 
substantive appeal from the adverse decision.  

The evidence considered by the Board in formulating its July 
1991 rating decision may be briefly summarized.  The 
veteran's service medical records indicate that he sustained 
neck trauma in an August 1974 motor vehicle accident when the 
car which he was driving was struck from behind.  Naval 
treatment records dated in August 1974 reflect that 
impressions of cervical strain and cervical sprain were 
advanced.  The veteran was prescribed a neck brace.  The 
report of his January 1975 physical examination for service 
separation states that the veteran's spine was found to be 
normal.  In his March 1991 claim for service connection, the 
veteran stated that he sustained a neck disorder in a 1974 
motor vehicle accident.  He reported that he was treated for 
a neck disorder by naval medical personnel and issued a neck 
brace.  


III.  New and Material Evidence 

"New and material evidence" is defined by the provisions of 
38 C.F.R. § 3.156.  


That regulation has been amended during the pendency of the 
instant appeal.  The amended version of 38 C.F.R. § 3.156(a) 
applies only to applications filed on or after August 29, 
2001.  As the veteran's application to reopen his claim of 
entitlement to service connection for a chronic neck disorder 
was received in August 2000, the prior version of 38 C.F.R. 
§ 3.156 is for application.  Title 38 of the Code of Federal 
Regulations (2001) states, in pertinent part, that: 

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156 
(2001).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is that which is not 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The documentation submitted since the July 1991 RO denying 
service connection for a chronic neck disorder consists of VA 
clinical and examination documentation; private clinical 
documentation; Social Security Administration (SSA) records; 
the transcript of a November 2004 hearing before a VA hearing 
officer; and written statements from the veteran.  Clinical 
documentation from Michael J. Spezia, D.O., dated in April 
1991 conveys that the veteran was diagnosed with cervical 
discogenic syndrome.  An October 2002 VA computerized 
tomography study of the cervical spine revealed findings 
consistent with degenerative disc disease, spondylosis, and 
degenerative joint disease.  At the November 2004 hearing on 
appeal, the veteran testified that he sustained a chronic 
cervical spine disorder as the result of his inservice motor 
vehicle accident and subsequently experienced ongoing 
symptoms of that disorder until the present time. 
The VA clinical documentation, the clinical documentation 
from Dr. Spezia, and the November 2004 hearing transcript are 
of such significance that they must be addressed in order to 
fairly decide the merits of the veteran's case.  As new and 
material evidence has been received, the veteran's claim of 
entitlement to service connection for a chronic neck disorder 
is reopened.  


ORDER

The veteran's application to reopen his claim of entitlement 
to a chronic neck disorder is granted.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a chronic neck disorder 
is to be determined following a de novo review of the entire 
record.  

An August 1991 treatment record states that the veteran was 
diagnosed with thoracic somatic syndrome. The report of the 
May 2003 VA examination for compensation purposes states that 
electrodiagnostic studies of the cervical spine revealed 
findings consistent with degenerative disc disease, 
spondylosis, and degenerative joint disease.  The veteran was 
diagnosed with cervical spine degenerative joint disease.  
The VA examiner commented that "it is not as likely as not 
that the cervical spine pain is secondary to his trauma in 
the Military, since the problem started 20 y[ea]rs after his 
military discharge."  The physician did not advance an 
opinion as to either the etiology of the veteran's cervical 
spine degenerative disc disease, spondylosis, and 
degenerative joint disease or the disabilities' relationship, 
if any, with his inservice motor vehicle accident and 
associated cervical spine trauma.  The evaluation apparently 
did not encompass the thoracic spine.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that further VA 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

The veteran has submitted a timely NOD with the denial of 
service connection for a chronic right arm disorder.  The RO 
has not issued a SOC to the veteran which addresses his NOD.  
The Court has directed that where a veteran has submitted a 
timely NOD with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic spinal 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If no 
chronic thoracic spine disorder is 
identified, the examiner should 
specifically note that fact.  

The examiner should advance an opinion at 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic cervical spine and/or chronic 
thoracic spine disability had its onset 
during active service; is etiological 
related to the veteran's inservice motor 
vehicle accident and spinal complaints; 
or otherwise originated during or is 
causally related to active service.  

Send the claims folders to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.  

3.  Then issue a SOC to the veteran and 
his accredited representative which 
addresses the issue of service connection 
for a chronic right arm disorder.  The 
veteran and his accredited representative 
should be given the appropriate 
opportunity to respond to the SOC.  

4.  Then adjudicate the issue of service 
connection for a chronic cervical spine 
disorder to include a neck disorder on a 
de novo basis and readjudicate the issue 
of service connection for a chronic 
thoracic spine disorder.  If the benefits 
sought on appeal remains denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the last SSOC.  The 
veteran should be given the opportunity 
to respond to the SSOC.  
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


